NOT DESIGNATED FOR PUBLICATION

                                           No. 125,036

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                ANTONIO JOSEPH RODRIGUEZ,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Barton District Court; CAREY L. HIPP, judge. Opinion filed October 28, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., GARDNER and CLINE, JJ.


       PER CURIAM: Antonio Rodriguez appeals the revocation of his probation. We
granted Rodriguez' motion for summary disposition of his appeal under Supreme Court
Rule 7.041A (2022 Kan. S. Ct. R. at 48). Finding no abuse of discretion by the district
court, we affirm.


                            FACTUAL AND PROCEDURAL HISTORY


       In October 2019, the State charged Rodriguez with criminal possession of a
firearm. Rodriguez pled no contest to the crime as charged, and the district court
sentenced Rodriguez to serve 10 months in prison but released him on probation for 18
months.
                                                 1
       Three months later he admitted to violating his probation by using
methamphetamine and marijuana. He agreed to serve three days in jail as a sanction for
the violation. Over the next few months Rodriguez continued to struggle with his
probation compliance. He continued to use marijuana and methamphetamine and failed to
report as directed to his probation officer. Then in November 2020, Rodriguez committed
the felonies of distribution of methamphetamine, aggravated assault on a law
enforcement officer, and fleeing or eluding in Geary County. In response to the State's
motion to revoke Rodriguez' probation, he admitted to the violations. The district court
revoked Rodriguez' probation and ordered that he serve his underlying sentence. The
court noted Rodriguez' use of illegal substances, failure to report, and—most
significantly—the new convictions in Geary County District Court involving person
felonies. Rodriguez timely filed a notice of appeal.


                                         ANALYSIS


       A district court's decision to revoke probation involves two steps: (1) a factual
determination that the probationer has violated a condition of probation; and (2) a
discretionary determination of the appropriate disposition given the proved violations.
State v. Skolaut, 286 Kan. 219, 227, 182 P.3d 1231 (2008). Once a probation violation is
established, a district court may revoke probation and impose the probationer's
underlying sentence unless it is required by statute to impose an intermediate sanction.
State v. Tafolla, 315 Kan. 324, 328, 508 P.3d 351 (2022); see K.S.A. 2019 Supp. 22-3716
(requiring graduated sanctions before revocation in some cases). Here the district court
did not have to impose an intermediate sanction before revoking Rodriguez' probation
because he had committed new felonies. K.S.A. 2019 Supp. 22-3716(c)(7)(C).


       A court abuses its discretion when it steps outside the applicable legal framework,
relies on facts unsupported by substantial competent evidence, or constitutes arbitrary,
capricious, or unreasonable conduct—meaning no reasonable person in the court's

                                             2
position would have made the same decision. See State v. Miles, 300 Kan. 1065, 1066,
337 P.3d 1291 (2014). Rodriguez bears the burden of establishing the court's exercise of
discretion constituted an abuse. See State v. Wells, 289 Kan. 1219, 1227, 221 P.3d 561
(2009).


       Rodriguez does not contest that the probation violations occurred, so we next
examine whether the district court abused its discretion in deciding to revoke Rodriguez'
probation. We have no hesitancy in finding it did not. Rodriguez violated the conditions
of his probation multiple times by using illegal drugs, failing to report, and continuing to
violate the law by committing additional felonies while on probation. Although he was
granted probation for 18 months, he committed serious crimes just 6 months after the
court granted his request for probation. A reasonable person could agree with the district
court's decision to revoke Rodriguez' probation. As a result, the court did not abuse its
discretion.


       Affirmed.




                                              3